Exhibit 10.81

 



 



AMYRIS, INC.

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of September
2, 2015, (the “Effective Date”) by and between !myris, Inc., having its
principal place of business located at 5885 Hollis Street, Suite 100 Emeryville,
C! 94608 (the “Company”), and Paulo Diniz, an individual residing at
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on terms set forth more fully below.

 

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained herein, the parties agree as follows:

 

1.       Services. Consultant agrees to render consulting services (the
“Services”) set forth on Exhibit A hereto. The Services and other terms and
conditions set forth in Exhibit A may be amended from time to time upon the
execution of a revised Exhibit A, signed by both parties. Such revised Exhibit A
shall be subject to all the terms and conditions of this Agreement.

 

2.       Compensation. During the term of this Agreement, as compensation for
the Services rendered and other obligations undertaken by Consultant hereunder,
Consultant shall be entitled to the compensation described on Exhibit A hereto.

 

3.Independent Contractor.

 

(a) It is the express intention of the parties to this Agreement that Consultant
is an independent contractor, and is classified by the Company as such for all
employee benefit purposes and is not an employee, agent, joint venturer, or
partner of the Company. Nothing in this Agreement shall be interpreted or
construed as creating or establishing an employment relationship between the
Company and Consultant.

 

(b) Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement and
that Consultant is solely responsible for all taxes, withholdings, and other
similar statutory obligations including, but not limited to, self-employment tax
and Workers’ Compensation Insurance. Consultant agrees to defend, indemnify and
hold Company harmless from any and all claims made by any entity or account of
an alleged failure by Contractor to satisfy any such tax or withholding
obligations.

 

4. Consultant’s Obligations.

 

(a) Consultant’s performance under this agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry. Consultant shall comply with all applicable laws and
the Company safety rules in the course of performing the Services. If
Consultant’s work requires a license, Consultant shall or has obtained that
license and the license will be or is in full force and effect.

 

(b) Consultant agrees that from time to time during the term of this Agreement
Consultant

 

will keep the Company advised as to Consultant’s progress in performing the
Services hereunder

 

and that Consultant will, as requested by the Company, prepare written reports
with respect thereto. It is understood that the time required in the preparation
of such written reports shall be considered time devoted to the performance of
the Services.

 



 

 

(c) Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof. In
connection therewith, Consultant will not, without the prior written approval
from the President of the Company, engage in any employment, business or
activity that is in any way competitive with the business or proposed business
of the Company, and Consultant will not assist any other person or organization
in competing with the Company, or in preparing to engage in competition with the
Business or proposed business of the Company.

 

(d) Consultant hereby grants consent to the Company to notify any future client
or employee of Consultant’s, or other third party that the Company reasonably
determines has a need to know, about Consultant’s rights and obligations under
this agreement.

 

(e) Consultant agrees that during the term of this Agreement and for a period of
twelve (l2) months thereafter, Consultant will not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment for any reason. (“Covenant Not To Solicit Employees”)

 

(f) Consultant will indemnify and hold the Company harmless from, and will
defend the Company against, any and all loss, liability, damage, claims,
demands, or suits and related costs and expenses to persons or property that
arise, directly or indirectly, from acts or omissions of the Consultant, or from
the breach of any term or condition of this Agreement attributable to Consultant
or their agents.

 

5. Confidentiality.

 

(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products or components thereof, services, customer
lists and customers (including, but not limited to, customers of the Company on
whom Consultant called or with whom Consultant became acquainted during the term
of this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information
or marketing, financial or other business information disclosed to Consultant by
the Company either directly or indirectly in writing, orally, or by drawings or
observation of parts or equipment.

 

(b) Consultant will not, during or subsequent to the term of this Agreement, use
the Company’s Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or disclose the Company’s
Confidential Information to any third party. It is understood that said
Confidential Information shall remain the sole property of the Company.
Consultant further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which (i) is known to Consultant at the
time of disclosure to Consultant by the Company as evidenced by written records
of Consultant, (ii) has become publicly known and made generally available
through no improper action or inaction by Consultant or any agent or affiliate
of Consultant, or (iii) has been rightfully received by Consultant from a third
party who is authorized to make such disclosure. Without the Company’s prior
written approval, Consultant will not directly or indirectly disclose to anyone
the existence or terms of this Agreement or the fact that Consultant has this
arrangement with the Company.

 

(c) Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current client or other person, organization or entity
with which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant, if any, and that Consultant will not bring

 



Page 2 of 8

 

onto the premises of the Company any unpublished document or proprietary
information belonging to such client, person, organization or entity unless
consented to in writing by such client, person, organization or entity.
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages and expenses, including reasonable attorneys fees
and costs of suit, arising out of or in connection with any violation or claimed
violation of a third

 

party’s rights resulting in whole or in part from the Company’s use of the work
product of

 

Consultant under this Agreement.

 

(d) Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
organization or entity or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

(e) Upon the termination of this !greement, or upon Company’s earlier request,
Consultant will deliver to the Company (and will not recreate or deliver to
anyone else) all of the Company’s property or Confidential Information that
Consultant may have in Consultant’s possession or control.

 

6. Ownership.

 

(a) Consultant agrees that all intellectual property, including without
limitation, all copyrightable material, notes, records, drawings, designs,
inventions (whether patentable or not), technology, know how, source and object
code, algorithms, ideas, improvements, developments, discoveries and trade
secrets (collectively, “Intellectual Property”) conceived, made or discovered by
Consultant, solely or in collaboration with others, during the term of this
Agreement which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with, or
which Consultant may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder, and any and all patents, patent rights, copyrights, mask work rights,
trade secret rights and other intellectual property rights anywhere in the world
(collectively “Rights”) shall be the sole property of the Company. Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to the Company all Intellectual Property and Rights.

 

(b) Any assignment of copyright under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively, “Moral Rights”). To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Consultant hereby waives such Moral Rights and consents to any
action of the Company that would violate such Moral Rights in the absence of
such consent. Consultant will confirm any such waivers and consents from time to
time as requested by the Company.

 

(c) Consultant agrees to keep and maintain adequate and current written records
of all Intellectual Property made by Consultant (solely or jointly with others)
during the term of this Agreement. The records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company.
The records will be available to and remain the sole property of the Company at
all times. Unless requested to do so by an officer of the Company, Consultant
agrees not to disclose to any person outside the Company any information
relating to the

 



Page 3 of 8

 

Intellectual Property, such information including, without limitation, the
existence or nature of the Intellectual Property.

 

(d) Consultant agrees to perform, during and after the term of this Agreement,
all acts deemed necessary or desirable by the Company to permit and assist it,
at Consultant’s reasonable rate, in evidencing, perfecting, obtaining,
maintaining, defending and enforcing the Company’s rights in the Intellectual
Property and Rights. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings. If the Company is
unable for any reason whatsoever to secure Consultant’s signature to any such
document (including, but not limited to renewals, extensions, continuations,
divisions or continuations in part), Consultant hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents, as
Consultant’s agents and attorneys-in-fact to act for and on behalf and instead
of Consultant, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by Consultant.

 

(e) Consultant agrees to assign to the United States government all of
Consultant’s right, title, and interest in and to any and all Intellectual
Property whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

7. Term and Termination.

 

(a) This Agreement will commence on the Effective Date and will continue until
final completion of the Services unless earlier terminated as provided below.

 

(b) Either party may terminate this Agreement effective immediately upon written
notice in the event the other party breaches or defaults under any provision of
this Agreement.

 

(c) Either party may terminate this Agreement for convenience effective upon
sixty (60) days written notice to the other party.

 

(d) Sections 3, 4(e), 4(f), 4(g), 5, 6, 7(d), 8 and 9 shall survive termination
of this Agreement.

 

8. Arbitration.

 

(a) The Company and Consultant agree to arbitrate any and all disputes, demands,
claims, or controversies (collectively, “claims”) they may have against one
another (and in the case of Consultant, including claims against current or
former agents, owners, officers, directors or employees of the Company), arising
from the consulting relationship between Consultant and Company, whether in
tort, contract, or pursuant to a statute, regulation, or ordinance now in
existence or which may in the future be enacted or amended or recognized at
common law. The parties understand and agree that arbitration shall be the sole
and exclusive method of resolving any and all existing and future claims,
subject to this !greement, that arise out of Consultant’s retention by the
Company or the termination of their relationship, except that (i) Consultant
shall not be precluded from filing an administrative charge or complaint with,
or from participating in, an administrative investigation of a charge or
complaint before any government agency, and (ii) neither party shall be relieved
from any obligation it may have to exhaust administrative remedies before
arbitrating any claim under this Agreement.

 

(b) The parties agree that arbitration shall be conducted in San Francisco,
California in accordance with the national rules for the resolution of
employment disputes of the American Arbitration Association (“AAA Rules”) then
in effect. However, the parties shall be allowed discovery authorized by
applicable law in arbitration proceedings.

 



Page 4 of 8

 

(c) The parties agree that arbitration shall be conducted before a single,
neutral arbitrator selected by mutual agreement of the parties, but who need not
be a panel member of the American Arbitration Association (“AAA”). However, if
the parties cannot agree to such arbitrator, arbitration shall be conducted
before a single, neutral arbitrator selected from AAA panel members in
accordance with AAA National Rules for the Resolution of Employment Disputes.

 

(d) The parties agree that the arbitrator shall issue a written award that sets
forth the essential findings and conclusions on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or defenses, and the arbitrator’s award
shall be subject to correction, confirmation, or vacation, as provided by any
applicable law setting forth the standard of judicial review of arbitration
awards.

 

(e) The Company will pay all costs unique to arbitration, including the
arbitrator’s fees, that the Consultant would not be required to pay if the claim
was in court. The parties agree that they shall pay their own respective
attorneys’ fees and costs (exclusive of the costs of arbitration referenced
above), incurred in connection with the arbitration, and the arbitrator will not
have authority to award attorneys’ fees and costs, including the costs of
arbitration referenced above, unless a statute or contract at issue in the claim
authorizes the award of attorneys’ fees as required or permitted by law. If
there is a dispute as to whether Company or Consultant is the prevailing party
in the arbitration, the arbitrator will decide that issue.

 

(f) This terms and conditions set forth in this Section 8 and their validity,
construction and performance, as well as disputes and/or claims arising under
this Agreement, are governed by the Federal Arbitration Act (“FAA”) and, to the
extent not inconsistent with the FAA, the law of the state of California. To the
extent that any provision of the AAA National Rules for the Resolution of
Employment Disputes or this Section 8 conflicts with any arbitration procedures
required by applicable law, the arbitration procedures required by applicable
law shall govern.

 

(g) The parties understand and agree that arbitration of claims under this
Agreement shall be instead of a trial before a court or jury and that they are
expressly waiving any and all rights to a trial before a court or a jury
regarding any claims subject to this Agreement that either now has against the
other or that either may in the future have against the other.

 

(h) Each party has read this Section 8 carefully and understands that by signing
this Agreement such party is waiving all rights to a trial or hearing before a
court or jury of any of the claims subject to this Agreement. We each also agree
that, in signing this Agreement, we are not relying on any representation or
agreement that is not expressly set forth in this Agreement.

 

9. General Provisions.

 

(a) This Agreement will be governed by and construed under the laws of the State
of California and the United States without regard to the conflicts of laws
provisions thereof.

 

(b) This Agreement sets forth the entire agreement and understanding between the
Company and Consultant relating to the subject matter herein and supersedes all
prior discussions between the parties. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless executed in writing and signed by both parties.

 



Page 5 of 8

 

(c) All notices required or given herewith shall be addressed to the Company or
Consultant at the designated addresses shown below by registered mail, special
delivery, or by certified courier service:

 

If to Consultant: 

Paulo Diniz

 

Email: or 

other email designated by the Consultant

 

If to Company: 

Amyris, Inc. 

5885 Hollis St, Suite 100 

Emeryville, CA 94608 

Attn: Legal Department 

Email: 

 

(d) The headings used in this Agreement are for the convenience of the parties
and for reference purposes only and shall not form a part or affect the
interpretation of this Agreement.

 

(e) If one or more of the provisions in this Agreement are deemed void by law,
then the remaining provisions will continue in full force and effect.

 

(f) Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express prior written consent
of an officer of the Company provided, however, that either party may assign
this Agreement upon notice to the other party in connection with a
reincorporation, including but not limited to a reincorporation by merger. This
Agreement will be binding upon Consultant’s heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.

 

(g) If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs, and necessary disbursements, in addition to any other
relief to which the party may be entitled.

 

(h) Company is committed to the provisions outlined in the Equal Opportunity
Clauses of Executive Order 11246, (41 CFR 60-1.4), section 503 of the
Rehabilitation Act of 1973, (41 CFR 60741.5(a)), section 402 of the Vietnam Era
Veterans Readjustment Act of 1974, (41 CFR 60250.5(a)), and, the Jobs for
Veterans Act of 2003, (41 CFR 60-300.5(a)) as well as any other regulations
pertaining to these orders.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

AMYRIS, INC.   CONSULTANT           By: /s/ John Melo   By: /s/ Paulo Diniz    
      Name: John Melo   Name: PAULO DINIZ           Title:     Title:  

 



Page 6 of 8

 

EXHIBIT A

 

Services and Compensation

 

Pursuant to Section 1 of the Agreement, this Exhibit A sets forth the terms and
conditions under which Consultant shall perform certain services for Company.
All terms used herein and not otherwise defined shall have the meaning set forth
in the Agreement.

 

1. Contact: Consultant’s principal Company contact:

 

Name:   John Melo Title:   Chief Executive Officer Telephone:     Email:    

 

2. Services: Consultant shall perform the following “Services” for the Company:

 

·Assist Company in negotiating and closing a definitive agreement with the
Brazilian company Contem1G (the “Contem1G Agreement”).

 

·Once the Contem1G Agreement is entered into by the Company and Contem1G
(provided such Contem1G Agreement is so executed and entered into on or prior to
December 31, 2015), provide general consulting services related to advising on
and assisting in managing the relationship between Contem1G and Company.

 

·The Services will terminate automatically if the Contem1G Agreement is not
executed by Contem1G and the Company by December 31, 2015, and, if such Services
so terminate, this Agreement will terminate automatically under Section 7(a)
concurrently with the termination of Services hereunder. If the Contem1G
Agreement is signed by December 31, 2015, the Services and Agreement will
continue until June 4, 2016, unless otherwise terminated under Section 7.

 

3.Time Commitment: Consultant shall provide consulting Services on an ad-hoc
basis as requested by the Company, up to ten (10) hours per week.

 

4.Expenses: The Company shall reimburse Consultant for all travel expenses
reasonably incurred in connection with this Agreement upon submission and
verification of customary receipts and vouchers, following Company’s travel and
expense guidelines. Unless otherwise agreed by the Company in advance, all air
travel shall be economy class.

 

5.Compensation: The following is Consultant’s sole compensation for rendering
Services to the Company:

 

a.Equity. Consultant was previously granted, pursuant to the Company’s 2010
Equity Incentive Plan (“Plan”) the equity awards set forth in the table below.
The Company confirms that Services under this Agreement constitute continued
service to the Company under the Plan and the relevant award agreements and that
the relevant equity awards will continue to vest on such basis in accordance
with the Plan and the relevant award agreements.

 



Page 7 of 8

 

[exh1086tbl.jpg]

 

6. Payments: Consultant shall submit to the Company a reasonably detailed
invoice for any expenses incurred as set forth in Section 4 of this Exhibit A
above. Within forty-five (45) days of receipt of Consultant’s invoice, payment
will be made by the Company for all non-disputed invoices.

 

 

 

 

Page 8 of 8



 

 

